Exhibit 10.5.4


EXECUTION DRAFT


LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT
This Limited Waiver with respect to Amended and Restated Receivables Loan
Agreement, dated as of July 21, 2017 (this “Agreement”), to that certain Amended
and Restated Receivables Loan Agreement, dated as of May 2, 2012 (as amended,
restated or otherwise modified prior to the date hereof, the “Facility
Agreement”), by and among GREEN TREE ADVANCE RECEIVABLES II LLC, (the
"Borrower"), DITECH FINANCIAL LLC (f/k/a Green Tree Servicing LLC), as
administrator (the “Administrator”), THE FINANCIAL INSTITUTIONS identified on
the signature pages attached thereto as lenders (each, a "Lender", and
collectively, the “Lender Parties”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
calculation agent, verification agent, account bank and securities intermediary
(in such capacities, the "Verification Agent") and WELLS FARGO CAPITAL FINANCE,
LLC, as agent and sole Lender.
RECITALS
WHEREAS, each of Walter Investment Management Corp. (the “Guarantor”) and the
Administrator may be required to restate its financial statements for the fiscal
quarters ended June 30, 2016 and September 30, 2016, its financial statements
for the fiscal year ended December 31, 2016, and its financial statements for
the fiscal quarter ended March 31, 2017 (collectively, the “Specified Financial
Statements” and after giving effect to the Restatement, such Specified Financial
Statements as so restated, the “Restated Financial Statements”) as a result of
certain errors relating to how the Guarantor and the Administrator performed
their calculations to determine the valuation allowance for its deferred tax
asset (such restatement as a result of such error, the “Restatement”);
WHEREAS, the Lender Parties party hereto constitute the Required Lenders under
the Facility Agreement;
WHEREAS, Pursuant to the Limited Waiver with respect to Amended and Restated
Receivables Loan Agreement, dated as of May 26, 2017, the Borrower, the
Guarantor, the Administrator, the Verification Agent, and the Lender Parties
agreed to waive, during the period beginning on May 26, 2017 and ending on June
9, 2017, certain provisions of the Facility Agreement and the other Transaction
Documents (as defined below) concerning matters involving or relating to the
Specified Periodic Financial Statements (as defined below);
WHEREAS, Pursuant to the Limited Waiver with respect to Amended and Restated
Receivables Loan Agreement, dated as of June 9, 2017, the Borrower, the
Guarantor, the Administrator, the Verification Agent, and the Lender Parties
agreed to extend such waiver period for the period beginning on June 9, 2017 and
ending on July 7, 2017;
WHEREAS, Pursuant to the Limited Waiver with respect to Amended and Restated
Receivables Loan Agreement, dated as of July 7, 2017 (the “Prior Waiver”), the
Borrower, the Guarantor, the Administrator, the Verification Agent, and the
Lender Parties agreed to extend such waiver period for the period beginning on
July 7, 2017 and ending on July 31, 2017; and








WEIL:\96212183\3\79607.0003

--------------------------------------------------------------------------------





WHEREAS, the Borrower, the Guarantor, the Administrator, the Verification Agent,
and the Lender Parties have agreed to permanently extend such waiver period
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Facility Agreement.
Section 2.    Limited Waivers.
(a)    The Lender Parties acknowledge and agree that as of the Effective Date
and notwithstanding anything to the contrary in the Facility Agreement, the
Facility Documents or any other agreements, documents or instruments between or
among the Verification Agent, the Borrower, the Administrator, the Lender
Parties and the Guarantor, including, but not limited to, any note purchase
agreement, netting agreement, master securities forward transaction agreement or
interest rate protection agreement, as applicable (collectively, the
“Transaction Documents”), (i) the Restatement shall be permitted and there shall
be no default, event of default, amortization event, termination event or
similar event or other condition however styled or denominated, in any such
case, under any Transaction Document, whether past, present or future, as a
result of or arising from, directly or indirectly, the Restatement (a “Default
Event”), including, without limitation, any Default Event triggered pursuant to
Section 8.01(f) of the Facility Agreement due to a default, event of default,
amortization event, termination event or similar event or condition however
styled or denominated, in any such case under any other Transaction Document
resulting or arising from, directly or indirectly, the Restatement, but
excluding any other Default Event triggered pursuant to Section 8.01(f) of the
Facility Agreement to the extent such other Default Event is predicated upon the
actual acceleration of the indebtedness unrelated to the Transaction Documents
referenced in Section 8.01(f) of the Facility Agreement, and (ii) there shall be
no Default Event as a result of or arising from, directly or indirectly, (x) any
breach of any representation or warranty made prior to the Effective Date
relating to the Specified Financial Statements or any monthly financial
statements delivered under any Transaction Document since and including January
1, 2016 (the “Specified Monthly Financial Statements” and, together with the
Specified Financial Statements, the “Specified Periodic Financial Statements”)
(including, without limitation, as part of any certification, report or
statement made pursuant to or in connection with the delivery of the Specified
Periodic Financial Statements) or any such representation or warranty proving to
be untrue or incorrect, or (y) the failure to deliver notice of any Default
Event relating to the Specified Periodic Financial Statements or any action
taken or any other failure to take action while any such Default Event relating
to the Specified Periodic Financial Statements or the Restatement to the extent
that such action or failure to take action would have been permitted but for the
existence of such Default Event, and in each case of the foregoing clauses (i)
and (ii), any such Default Event is expressly waived by the Lender Parties.
(b)    For the avoidance of doubt, (i) the Lender Parties shall continue to make
Loans to the Borrower in accordance with the terms of the Transaction Documents
(as modified by the terms of


2




WEIL:\96212183\3\79607.0003

--------------------------------------------------------------------------------





this Agreement), and (ii) neither the Borrower nor the Guarantor shall be
required to deliver any notice pursuant to any Transaction Document in
connection with the occurrence or continuation of the events described in this
Section 2.
Section 3.    Conditions to Effectiveness of Agreement. This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) the
Lender Parties shall have received this Agreement executed and delivered by the
parties hereto.
Section 4.    No Acknowledgement. For the avoidance of doubt, this Agreement
does not constitute an acknowledgement by the Borrower, the Administrator, the
Guarantor or any of their affiliates that the Restatement or the delivery of the
Specified Periodic Financial Statements would result in a Default Event, and
each of the Borrower, the Administrator and the Guarantor reserves all of its
rights under the Transaction Documents in connection therewith.
Section 5.    Termination. This Agreement shall terminate and the waiver herein
shall be void if:
(a)    the requisite term loan lenders under that certain Amended and Restated
Credit Agreement, dated as of December 19, 2013 (as amended, supplemented or
otherwise modified as of the date hereof), among the Guarantor, the lenders from
time to time party thereto and Credit Suisse AG, as administrative agent and
collateral agent, do not sign and deliver an executed waiver with substantially
the same effect as this Agreement by 11:59 pm (EDT) on July 31, 2017; or
(b)    the requisite noteholders specified in that certain Indenture, dated as
of December 17, 2013 (as amended, supplemented or otherwise modified as of the
date hereof), among the Guarantor, the guarantors named on the signature pages
thereto and Wilmington Savings Fund Society, FSB, as successor trustee,
providing for the issuance of the 7.875% senior notes due 2021, do not sign and
deliver an executed waiver with substantially the same effect as this Agreement
by 11:59 pm (EDT) on July 31, 2017.
For the avoidance of doubt, the Administrator shall provide prompt written
notice to the Verification Agent if either of 5(a) or 5(b) are not satisfied by
11:59 pm (EDT) on July 31, 2017.
Section 6.    Covenants. Upon the availability of the Restated Financial
Statements, the Borrower shall promptly deliver such Restated Financial
Statements to the Verification Agent and the Lender Parties (which delivery
requirement shall be deemed satisfied by the posting of such information,
materials or reports on EDGAR or any successor website maintained by the SEC).
Section 7.    Effect on Prior Waivers. Upon the effectiveness of this Agreement,
the Prior Waiver shall be terminated in its entirety and superseded in all
respects by this Agreement.
Section 8.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a


3




WEIL:\96212183\3\79607.0003

--------------------------------------------------------------------------------





single instrument. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or any other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
Section 9.    Applicable Law. THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAW.
Section 10.    Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally left blank.]




4




WEIL:\96212183\3\79607.0003

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
above written.
GREEN TREE ADVANCE RECEIVABLES II LLC, as Borrower


By:     /s/ Cheryl Collins    
    Name: Cheryl A. Collins
    Title: SVP & Treasurer


DITECH FINANCIAL LLC, as Administrator


By:     /s/ Cheryl Collins    
    Name: Cheryl A. Collins
    Title: SVP & Treasurer




WALTER INVESTMENT MANAGEMENT CORP., as Guarantor


By: /s/ Cheryl Collins            
Name: Cheryl A. Collins
Title: SVP & Treasurer












[SIGNATURE PAGE TO LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT (WELLS)]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Verification Agent, Calculation
Agent, Account Bank and Securities Intermediary
 


By: /s/ Kelly J. Rentz            
Name: Kelly J. Rentz
Title: Vice President










[SIGNATURE PAGE TO LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT (WELLS)]

--------------------------------------------------------------------------------






WELLS FARGO CAPITAL FINANCE, LLC, as Lender
 


By: /s/ Mark Weide            
Name: Mark Weide
Title: Vice President


 




[SIGNATURE PAGE TO LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT (WELLS)]